DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph et al. (US 7,892,646).
Claims 1 and 11:  Rudolph teaches a process of densifying a composite preform via chemical vapor infiltration (“CVI”) (Abst.) comprising the steps of: flowing a ceramic precursor gas through a porous carbon preform (5:16-47, 6:17-27) at an initial gas pressure; raising the pressure to a second gas pressure; and venting the enclosure to achieve a third pressure higher than the first and lower than the second when a maximum pressure is achieved (7:17-59).
Claims 4 and 5:  Rudolph teaches that the second pressure is 20-35 torr (7:38-59).
Claim 9:  Rudolph teaches that the third pressure is maintained during the densification reaction (i.e. claimed third pressure maintains matrix deposition under reaction control) (7:17-37).
Claim 10:  Rudolph teaches that the pressure in the vessel allows the flow rate of the gas to control the densification rate (7:37-57)  This corresponds to the claimed the second pressure is maintained until gas diffusion rate controls densification because the second pressure is vented to the lower third pressure when the desired pressure is achieved.
Claim 14:  Rudolph also teaches adjusting the temperature and flow rate (7:37-57, 8:41-47, e.g.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-8, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 7,892,646) in light of Naslain et al. (Solid State Ionics 141-142, 2001, pp. 541-48).
Claims 2-3, 6 and 7:  Rudolph fails to teach that the first pressure is less than 1 torr.  Naslain teaches a process of densifying a ceramic matrix composite preform via CVI (Abst.) and explains that the pressure selected can be used to control the texture and phase of the formed matrix material (Abst.; § 3.2, Fig. 6).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have set the pressure conditions in Rudolph such that the first pressure is 0.01-1 torr and 1-20% of the second pressure and the pressure is 25-75% of the second pressure with the predictable expectation of success depending on the desired texture and phase of the formed material.
Claim 8:  Rudolph fails to teach a fourth pressure.  However, Naslain teaches that each pressure selected corresponds to a different texture and/or phase of the deposited material and that multiple pressures may be utilized to generate different layers in the deposited structure (see, e.g., Fig. 6).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a fourth pressure in Rudolph depending on whether additional layers were desired in the final product.
Claims 11-13 and 15-20:  Rudolph teaches that the preform can be any suitable porous article, such as carbon (6:17-28) and that the matrix material can be carbon or a ceramic (5:16-47), but fails to teach SiC/SiC.  Naslain, however, teaches a process for infiltrating a porous preform with a matrix material and explains that suitable composites can either be C/C (as in Rudolph) or SiC/SiC (Abst.).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a silicon carbide preform as the porous preform in a Rudolph with an SiC matrix depending on the desired characteristics of the object formed with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712